DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-23 are pending.
Claims 1, 3-6, 9-19 & 21-22 are rejected.
Claims 2, 7-8, 20 & 23 contain allowable subject matter but are objected to as being dependent upon rejected base claim(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Claim 4 recites the limitation “the one or more flush channels” on Line 4. It is unclear whether these “one or more flush channels” are the same as the “first and second fluid flush channels” previously recited on Line 7 of Claim 1, or separate, additional flush channels. For the purpose of examination, “the one or more flush channels” is being interpreted as “the first and second flush channels”.
Regarding Claim 9, recites the limitation “the one or more flush channels” on Line 5. It is unclear whether these “one or more flush channels” are the same as the “first and second fluid flush channels” previously recited on Line 7 of Claim 1, or separate, additional flush channels. For the purpose of examination, “the one or more flush channels” is being interpreted as “the first and second flush channels”.
Regarding Claim 18, recites the limitation “the one or more flush channels” on Line 3. It is unclear whether these “one or more flush channels” are the same as the “first and second fluid flush channels” previously recited on Line 7 of Claim 1, or separate, additional flush channels. For the purpose of examination, “the one or more flush channels” is being interpreted as “the first and second flush channels”.
Regarding Claims 10-17, Claims 10-17 are rejected as being dependent upon claims previously rejected under 35 U.S.C. §112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3, 5-6, 18-19 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shener et al. (hereinafter "Shener") (US 2006/0047185) in view of Gross et al. (hereinafter "Gross") (US 2017/0119435).
Regarding Claim 1, Shener discloses an instrument port (Fig. 13, a hysteroscope 100; [0042]) for introducing an instrument (Fig. 13, a resector 200; [0043]) into a surgical site (Fig. 13, a uterus 900; [0065]), the instrument port comprising:
a port body (Fig. 2A, a body of the hysteroscope 100; [0042]) including:
an instrument channel (Fig. 3B, an inflow channel 130; [0048]) extending through the port body (the inflow channel 130 extends through the body of the hysteroscope 100; see Fig. 3A); and
a liquid flush channel (Fig. 6A, a channel 155 of an inflow port 110; [0054]) fluidly coupled to a proximal end of the instrument channel (Fig. 7A, the channel 155 of the inflow port 110 is fluidically coupled to a proximal end of the inflow channel 130; [0054]) and to a source of fluid (Fig. 1, the channel 155 of the inflow port 110 is coupled to a fluid bag 17 via an inflow line 30; [0042]);
first (Fig. 3B, a left outflow fluid channel 128A; [0049]) and second fluid flush channels (Fig. 3B, a right outflow fluid channel 128B; [0049]) each separate from one another (Fig. 3B, the left outflow fluid channel 128A and the right outflow fluid channel 128B are separated; [0049]) and disposed laterally away from the instrument channel (the left outflow fluid channel 128A and the right outflow fluid channel 128A are disposed laterally away from the inflow channel 130; see Fig. 3B), each extending along a major portion of the port body (Fig. 3B, the left outflow fluid channel 128A and the right outflow fluid channel 128B remain separate along the body of the hysteroscope 100 and reconnect at an outlet port 105; [0049]) and fluidly coupling a distal end of the instrument channel to a source of partial vacuum (Figs. 1 & 3B, the left outflow fluid channel 128A and the right outflow fluid channel 128B 
wherein the instrument channel is configured to receive the instrument (Fig. 5, the inflow channel 130 receives the resector 200; [0051]).
Shener fails to explicitly disclose a bulb comprising a bulb channel extending through the bulb, the bulb channel aligned with the instrument channel, wherein the bulb channel is configured to receive the instrument.
However, Gross teaches an instrument port (Fig. 1, an apparatus 20; [0082]) for introducing an instrument (Fig. 2A, a puncturing element 50; [0084]) into a surgical site (Fig. 5A, a pericardial region 92; [0082]), the instrument port comprising:
a port body (Fig. 1, a sheath 60; [0082]) including:
an instrument channel (a lumen of the sheath 60; see Fig. 5B) extending through the port body (the lumen of the sheath 60 extends through the sheath 60; see Fig. 5B); and
a bulb (Fig. 2 A, a blunt, dome-shaped distal tip 17; [0087]) comprising a bulb channel (Fig. 2A, a puncturing-element-tube hole 44; [0105]) extending through the bulb (the puncturing-element-tube hole 44 extends through the blunt, dome-shaped distal tip 17; see Fig. 2A), the bulb channel aligned with the instrument channel (the puncturing-element-tube hole 44 is nested coaxially within the lumen of the sheath 60; See Fig. 2A), wherein the bulb channel is configured to receive the instrument (the puncturing element 50 is advanced through the puncturing-element-tube hole 44; see Fig. 2A).
The advantage of the blunt, dome-shaped  is to reduce damage to internal organs (i.e., the vaginal cavity) while still permitting dissection of tissue (Gross; [0087]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal portion as disclosed by Shener, to include the blunt, dome-shaped distal tip taught by Gross, to reduce damage to internal organs (i.e., the vaginal  and eliminating the need for an external puncturing device (i.e., Shener Fig. 10, an obturator 800; Shener, [0064]).
Regarding Claim 3, Shener, as previously modified by Gross, discloses the instrument port of Claim 1. Shener further discloses a port (Fig. 1, an inflow port 110; [0048]) connectable to the source of fluid (Fig. 1, the inflow port 110 is coupled to a fluid bag 17 via an inflow line 30; [0042]); and
a valve (Figs. 6B & 8B, a primary valve 150; [0057]) in fluid communication between the port and the instrument channel (Figs. 6B & 8B, the primary valve 150 is in fluid communication between the inflow port 110 and the inflow channel 130; [0057]) or between the port and the first and second flush channels, the valve including a handle (Figs. 6B & 8B, a handle 153; [0057]) that is manually rotatable in a first direction to change a state of the valve from closed to open and manually rotatable in an opposite direction to return the state from open to closed (Figs. 6B & 8B, the handle 153 is rotated between an open position —see Fig. 6B— and a closed position —see Fig. 8B; [0057]).
Regarding Claim 5, Shener, as previously modified by Gross, discloses the instrument port of Claim 1. Shener further discloses wherein each of the first and second flush channels includes a major portion that is substantially parallel to a major portion of the instrument channel (the left outflow fluid channel 128A and the right outflow fluid channel 128B are substantially parallel to the inflow channel 130; see Figs. 3A & 3B).
Regarding Claim 6, Shener, as previously modified by Gross, discloses the instrument port of Claim 1. Shener further discloses wherein the instrument port comprises a channel assembly (Fig. 2A, an assembly comprising a sheath 80 and a scope housing 90; [0047] & [0048]) having a plurality of sections that are assembled in a linear array (a proximal portion 84 of the sheath 80 and a proximal portion 94 of the scope housing 90 are disposed in a linear array; see Fig. 2B) and collectively define at least a portion of the instrument channel and the first and second flush channels (the sheath 80 and the scope housing 
Regarding Claim 18, Shener, as previously modified by Gross, discloses the instrument port of Claim 1. Shener further discloses wherein the port body further includes an imaging system channel (Fig. 3A, a lens channel 140; [0048]) separate and disposed laterally away from the instrument channel and the first and second flush channels (the lens channel 140 is separate and disposed laterally away from the inflow channel 130, the left outflow fluid channel 128A and the right outflow fluid channel 128B; see Fig. 3B) and extending along a major portion of the port body (the lens channel 140 extends along the body of the hysteroscope 100; see Fig. 3A).
Regarding Claim 19, Shener, as previously modified by Gross, discloses the instrument port of Claim 6. Shener further discloses wherein the channel assembly has a first side (Fig. 3B, a left side of a tube 120 of the sheath 80; [0047]) that extends along a major portion of the port body (the tube 120 —and therefore the left side of the tube 120— of the sheath 80 extends along the body of the hysteroscope 100; see Fig. 3A) and a second side (Fig. 3B, a right side of the tube 120 of the sheath 80; [0047]) that is opposite the first side and extends along a major portion of the port body (the tube 120 —and therefore the right side of the tube 120— of the sheath 80 extends along the body of the hysteroscope 100; see Fig. 3A), wherein a major portion of the first flush channel that is in fluid communication with the instrument channel is disposed toward the first side of the channel assembly (the left outflow fluid channel 128A is disposed toward the left side of the tube 120; see Fig. 3B), and wherein a major portion of the second flush channel that is in fluid communication with the instrument channel is disposed toward the second side of the channel assembly that is opposite the first side of the channel assembly (the right outflow fluid channel 128B is disposed toward the right side of the tube 120; see Fig. 3B).
Regarding Claim 21, Shener, as previously modified by Gross, discloses the instrument port of Claim 1. Shener further discloses an imaging system (Fig. 1, an imaging assembly 50; [0046]).
Regarding Claim 22, Shener, as previously modified by Gross, discloses the instrument port of Claim 21. Shener further discloses wherein the imaging system comprises a camera (Fig. 1, a camera 51; [0046]) and an illumination source (Fig. 1, a light source 52; [0046]), the illumination source configured to generate light having a first wavelength (Fig. 1, the light source 52 generates light which comprises at wavelengths of light; [0046]).
Gross further discloses wherein the bulb is at least partially optically transparent to a first wavelength of the light (Fig. 2A, the blunt, dome-shaped distal tip 17 is transparent; [0091]).
Response to Arguments
Applicant’s arguments, see Page 10, filed March 31, 2021, with respect to the objections to the specifications have been fully considered and are persuasive in light of amendments to the specification.
The objections to the specifications have been withdrawn.
Applicant’s arguments, see Page 10, filed March 31, 2021, with respect to the objections to Claims 2, 3 & 7 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 2, 3 & 7 have been withdrawn.
Applicant’s arguments, see Pages 10-12, filed March 31, 2021, with respect to the rejections under 35 U.S.C.§§ 102 & 103 of Claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2, 7-8, 20 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2, Shener, as previously modified by Gross, discloses the instrument port of Claim 1. Shener further discloses a port (Fig. 1, a suction port 230; [0044]) connectable to the source of partial vacuum (Fig. 1, the suction port 230 is connected to the vacuum source; [0044]); and a valve (Figs. 6B & 7B, a secondary valve 160; [0053]) in fluid communication between the port and the first and second flush channels or between the port and the instrument channel (Fig. 7B, the secondary valve 160 is in fluid communication between the suction port 230 and the inflow channel 130; [0051]).
Shener and Gross fail to disclose wherein valve having a normally-closed state and including a button that is manually actuated to change the state of the valve from closed to open, the button releasable to allow the state to change from open to closed.
Further any modification of the secondary valve 160 of Shener would destroy the functionality of the both the secondary valve 160 and the hysteroscope 100 as a whole. Specifically secondary valve 160 is a three-way rotatable valve to connect the inflow channel 130 to either the inflow port 110, when the resector 200 is not positioned in the inflow channel 130, or to an elongated tube 202 of the resector 200, when the resector 200 is positioned in the inflow channel 130, to maintain a constant flow pressure to the inflow channel 130 regardless of whether the resector 200 is inserted. To replace the secondary valve 160 to a trumpet valve would prevent the secondary valve 160 from maintaining the constant flow pressure during the entire use of the hysteroscope 100.
Regarding Claim 7, Shener, as previously modified by Gross, discloses the instrument port of Claim 6.

Additionally, any attempts to modify the hysteroscope 100 of Shener to add any of the linear sections listed above would be improper hindsight and could destroy the functionality. Changing the hysteroscope 100 to comprise a modular linear array of the sections listed above would provide no useful improvement to the hysteroscope 100 and could prevent the hysteroscope 100 from maintaining a constant flow pressure.
Regarding Claim 23, Shener, as previously modified by Gross, discloses the instrument port of Claim 1.
Shener, Gross, or any prior art of record fail to disclose a gasket that defines a first instrument channel hole and first and second fluid flush channel holes, the first instrument channel hole aligned with the instrument channel and the first and second fluid flush channel holes aligned with the first and second fluid flush channels, respectively; a manifold body that defines a second instrument channel hole that is aligned with the instrument channel and the first instrument channel hole, the manifold body disposed between the gasket and the bulb, wherein: the bulb channel is aligned with the first and second instrument channel holes, the first and second instrument channel holes are configured to receive the instrument, and first and second manifold channels are defined in a proximal side of the manifold, the first and second manifold channels fluidly coupling the first and second fluid flush channel holes, respectively, to the second instrument channel hole.
Additionally, as previously stated above, adding a gasket and a manifold body to the hysteroscope 100 of Shener would be improper hindsight and could destroy the functionality. Changing the hysteroscope 100 to comprise a gasket and a manifold body would provide no useful improvement 
Claims 4 & 9-17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. § 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4, Claim 4 depends on Claim 2 and therefore all the reasons stated above regarding Claim 2 apply to Claim 4.
Regarding Claim 9, Shener, as previously modified by Gross, discloses the instrument port of Claim 6.
Shener, Gross, or any prior art of record fail to disclose wherein the plurality of assembled sections includes: a quad port section, a first quad channel gasket, a quad channel and side port section, a second quad channel gasket and an elongated quad channel section that are assembled in a linear array and collectively define at least a portion of the instrument channel and the first and second flush channels.
Additionally, as previously stated above, any attempts to modify the hysteroscope 100 of Shener to add any of the linear sections listed above would be improper hindsight and could destroy the functionality. Changing the hysteroscope 100 to comprise a modular linear array of the sections listed above would provide no useful improvement to the hysteroscope 100 and could prevent the hysteroscope 100 from maintaining a constant flow pressure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795